USCA11 Case: 20-10974   Date Filed: 08/18/2021   Page: 1 of 12



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10974
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:17-cr-00337-TWT-RGV-1



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                  versus

ZURY BRITO-ARROYO,

                                              Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 18, 2021)


Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10974          Date Filed: 08/18/2021      Page: 2 of 12



      Zury Brito-Arroyo 1 appeals the district court’s denial of his motion to

suppress evidence resulting from a tracking device installed on his Jeep pursuant to

a state court warrant. Brito argues that the district court erred by applying the good

faith exception to the exclusionary rule. We affirm.

          FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      In the summer of 2017, Homeland Security Investigations Special Agent

Steven Ledgerwood received information from a confidential informant that the

driver of a blue Jeep Grand Cherokee was involved in a methamphetamine

transaction in Atlanta. The Jeep was registered in Buford, Georgia, and Special

Agent Ledgerwood tracked it down to an apartment complex in Sandy Springs,

Georgia.       Special Agent Ledgerwood contacted the Sandy Springs Police

Department for assistance surveilling the Jeep and was informed that the vehicle was

involved in money laundering. The initial visual surveillance of the Jeep proved

unsuccessful because the agents would “almost immediately” lose it in traffic.

Special Agent Ledgerwood decided to use a tracking device.

      On August 15, 2017, Special Agent Ledgerwood contacted Task Force

Officer Eric Angel—who also served as a Deputy Sheriff at the Coweta County

Sheriff’s Office—and asked, “[C]an you hook us up with tracker order HU90EW

blue Jeep Cherokee. We can try your new tracker out. Vehicle is moving currency


      1
          Because Brito-Arroyo refers to himself as Brito, we do the same.
                                                2
         USCA11 Case: 20-10974      Date Filed: 08/18/2021   Page: 3 of 12



and Narcotics per reliable CI.” Special Agent Ledgerwood made this request

because he believed that, as a state deputy sheriff, Task Force Officer Angel could

obtain warrants from any state court in Georgia. Special Agent Ledgerwood also

knew that Task Force Officer Angel applied for warrants through state superior

courts, which he believed could issue warrants for use anywhere in Georgia. Task

Force Officer Angel likewise believed that a state superior court could issue a

warrant for use anywhere in the state. Special Agent Ledgerwood was also involved

in a separate, ongoing drug-trafficking investigation connected to Coweta County.

Task Force Officer Angel knew about this investigation and assumed that the tracker

warrant for the Jeep “had something to do with that Coweta County case.”

      Task Force Officer Angel agreed to apply for the warrant and asked Special

Agent Ledgerwood to provide him with the probable cause for the warrant. Special

Agent Ledgerwood e-mailed the following:

      On August 14, 2017, a reliable HSI confidential informant (CI), whose
      information has led to several arrests and seizures of multi-kilograms
      of heroin, cocaine and methamphetamine, advised that the driver of a
      blue Jeep Cherokee with Georgia tag HU90EW delivered narcotics to
      a known location where drug dealers assemble on Winters Chapel Road
      in Lawrenceville, Georgia. The CI advised that he/she overheard the
      driver advise the customer that he possessed more narcotics. Agents ran
      the tag and discovered that the vehicle was registered to a female in
      Buford, Georgia. HSI Agents discovered that Sandy Springs Police also
      had information that the vehicle was involved in money laundering.

      Task Force Officer Angel “cut and pasted” the substance of Special Agent

Ledgerwood’s email into the tracker warrant application. He also included in the
                                        3
         USCA11 Case: 20-10974        Date Filed: 08/18/2021   Page: 4 of 12



warrant application that the Jeep was being used “within Coweta County” to commit

crimes and “is or will be located in Coweta County, Georgia.” This portion of the

application was unchanged from a previous warrant application that Task Force

Officer Angel had submitted and which he had used as a template.

      On August 17, 2017, a superior court judge in Coweta County signed the

tracker warrant and authorized the installation of the tracking device “at any public

place,” as well as the tracking of the Jeep “in any County within the State of Georgia”

should it leave Coweta County. Special Agent Ledgerwood received a signed copy

of the warrant that same day. After he gave the warrant a “cursory” review to

confirm it had been signed and that he had authorization to track the Jeep, he

coordinated with three other agents to install the tracker. Special Agent Ledgerwood

told these agents about the warrant but didn’t show it to them.

      On August 22, 2017, the tracker was installed while the Jeep was at an

apartment complex in Fulton County, Georgia. Agents monitored the information

received from the tracker, which led them to a house located in Norcross, Georgia.

On August 28, 2017, agents began surveillance at the house. This surveillance led

to: a traffic stop where Brito’s Jeep was searched; the seizure and search of Brito’s

cellphone; and searches of the house in Norcross and the apartment in Fulton

County. These searches uncovered cash, guns, a methamphetamine lab, several




                                          4
          USCA11 Case: 20-10974        Date Filed: 08/18/2021    Page: 5 of 12



gallons of liquid methamphetamine, and several kilograms of crystal

methamphetamine.

      On September 26, 2017, a grand jury returned a five-count indictment against

Brito and two co-defendants. Brito was charged with conspiracy to manufacture and

to possess with intent to distribute methamphetamine, manufacturing and possessing

with intent to distribute methamphetamine within 1,000 feet of an elementary

school, maintaining a residence to manufacture and to possess with intent to

distribute methamphetamine, manufacturing and possessing with intent to distribute

methamphetamine on premises where a minor child resides, and possession of a

firearm by an alien illegally present in the United States. Brito moved to suppress

the evidence derived from the tracking device. He argued that suppression was

required for two reasons.

      First, Brito argued that the state court judge signed the tracker warrant only

because of false statements in the warrant application—specifically, that the Jeep

was present in Coweta County when there was no evidence that it ever had been.

Brito argued that Special Agent Ledgerwood and Task Force Officer Angel acted

with “reckless disregard for the truth” in obtaining the warrant, requiring suppression

under Franks v. Delaware, 438 U.S. 154 (1978).

      Second, Brito argued that the warrant was void because the Coweta County

superior court lacked jurisdiction to authorize a tracking device outside of its judicial


                                           5
           USCA11 Case: 20-10974         Date Filed: 08/18/2021      Page: 6 of 12



circuit.2 Brito argued that the execution of a void warrant violated the Fourth

Amendment and required suppression.

       The magistrate judge rejected both of Brito’s arguments. As to the Franks

argument, the magistrate judge found that the agents’ conduct didn’t rise to the level

of recklessness. The magistrate judge determined that the evidence established only

a negligent miscommunication between Special Agent Ledgerwood and Task Force

Officer Angel in the course of obtaining the warrant, and mere negligence couldn’t

support a Franks claim. As to whether the warrant was void, the magistrate judge

accepted Brito’s “contention that the tracker warrant was void . . . under state law”—

because the warrant targeted a car outside of the state court’s jurisdiction—but

concluded that “state law violations do not implicate the Fourth Amendment, and it

is undisputed that the tracker warrant” met “the Fourth Amendment’s requirements

of probable cause and particularity.” Thus, the magistrate judge concluded that

“there was no Fourth Amendment violation.” The magistrate judge also concluded

that, even if there was a Fourth Amendment violation, the good faith exception

applied because the agents reasonably relied on the warrant.




       2
         The Coweta Judicial Circuit consists of Carroll, Coweta, Heard, Meriwether, and Troup
Counties. Ga. Code Ann. § 15-6-1(14). None of the locations listed in the warrant’s probable
cause section (Lawrenceville, Buford, and Sandy Springs) are in that circuit. Lawrenceville and
Buford are in Gwinnett County and Sandy Springs is in Fulton County.
                                              6
         USCA11 Case: 20-10974        Date Filed: 08/18/2021     Page: 7 of 12



      The district court adopted the magistrate judge’s report and recommendation.

Brito then pleaded guilty to conspiracy to possess with intent to distribute

methamphetamine, possession with intent to manufacture and distribute

methamphetamine within 1,000 feet of an elementary school, maintaining a

residence to manufacture and to possess with intent to distribute methamphetamine,

and manufacturing and possessing with intent to distribute methamphetamine on

premises where a minor child resides. Brito reserved his right to appeal the denial

of his motion to suppress.

                             STANDARD OF REVIEW

      In reviewing a district court’s denial of a motion to suppress, we review

factual findings for clear error and the application of the law to those facts de novo.

United States v. Ramirez, 476 F.3d 1231, 1235 (11th Cir. 2007).

                                   DISCUSSION

      Brito argues that the district court erred in finding that the good faith exception

to the exclusionary rule applied here. This was error, Brito says, because the district

court adopted the magistrate judge’s conclusion that the warrant was void, and a

reasonable officer would have known that “a court cannot issue a warrant to track a




                                           7
           USCA11 Case: 20-10974           Date Filed: 08/18/2021       Page: 8 of 12



vehicle that had never been located within its jurisdiction.” 3 We disagree and affirm

for two reasons.

       First, Brito has failed to establish that a Fourth Amendment violation occurred

here. The magistrate judge accepted Brito’s “contention that the tracker warrant was

void . . . under state law,” but said that this—standing alone—didn’t equate to a

violation of the Fourth Amendment. Rather, the magistrate judge concluded that

because “state law violations do not implicate the Fourth Amendment,” there was

“no Fourth Amendment violation” in this case and no need to “reach the

government’s good faith argument.” The district court adopted the magistrate

judge’s report and recommendation; thus, it too concluded that no Fourth

Amendment violation occurred in this case.

       The magistrate judge and the district court correctly concluded that a violation

of state law, by itself, doesn’t violate the Fourth Amendment. Like the magistrate

judge, we assume (without deciding) that the tracker warrant violated Georgia law

because Brito’s Jeep was located outside of the jurisdiction of the state court judge

who authorized the warrant. But even where a search warrant “may not have

complied with certain conditions required by the state,” that alone does “not offend




       3
         Brito doesn’t challenge on appeal the district court’s conclusion that there was no Franks
violation.
                                                8
         USCA11 Case: 20-10974      Date Filed: 08/18/2021   Page: 9 of 12



any constitutional principles that support the suppression of evidence.” United

States v. Gilbert, 942 F.2d 1537, 1542 (11th Cir. 1991).

      Brito’s case is just like United States v. Simms, 385 F.3d 1347 (11th Cir.

2004). In Simms, a Texas state court authorized the use of a tracking device on a

car but ordered “that the tracking device could be used legally only within Texas.”

Id. at 1350. Law enforcement used the device “to track the vehicle into Alabama”

and the car was detained “based partly on information obtained from the tracking

device after the vehicle was no longer in Texas.” Id. We concluded that no Fourth

Amendment violation had occurred, even though the seizure of the car may have

violated Texas law. The “use of the tracking device outside the scope of the

warrant,” we explained, “simply does not implicate federal constitutional concerns.”

Id. at 1356.   This was because “constitutional considerations, rather than the

demands of state law, direct our resolution of this issue.” Id. at 1355–56 (quoting

Gilbert, 942 F.2d at 1541).

      So too here. The Fourth Amendment requires that a warrant “must be

reviewed by ‘a neutral and detached magistrate’ before it can be executed.” United

States v. Martin, 297 F.3d 1308, 1316 (11th Cir. 2002) (quoting Coolidge v. New

Hampshire, 403 U.S. 443, 450 (1971)). The warrant must state with “particularity”

the place to be searched or the things to be seized. See Groh v. Ramirez, 540 U.S.

551, 557 (2004). And the warrant must be supported by probable cause. See, e.g.,


                                         9
         USCA11 Case: 20-10974       Date Filed: 08/18/2021    Page: 10 of 12



United States v. Ventresca, 380 U.S. 102, 107 (1965). Here, there is no dispute that

these requirements were satisfied. A neutral and detached magistrate issued the

tracker warrant, which described with particularity Brito’s Jeep and was supported

by probable cause. Brito has failed to point us to any “federal constitutional

concern[]” establishing that this warrant violated the Fourth Amendment. See

Simms, 385 F.3d at 1356.

      Second, even if the tracker warrant violated the Fourth Amendment, the good

faith exception to the exclusionary rule applies here. Where the Fourth Amendment

has been violated, the exclusion of the resulting evidence is not automatic. See

Herring v. United States, 555 U.S. 135, 136 (2009) (“[S]uppression is not an

automatic consequence of a Fourth Amendment violation.”). Exclusion is a remedy

of “last resort,” designed solely “to deter future Fourth Amendment violations.”

Davis v. United States, 564 U.S. 229, 236–37 (2011). “To trigger the exclusionary

rule, police conduct must be sufficiently deliberate that exclusion can meaningfully

deter it, and sufficiently culpable that such deterrence is worth the price paid by the

justice system.” Herring, 555 U.S. at 144. When the police exhibit “deliberate,”

“reckless,” or “grossly negligent” disregard for Fourth Amendment rights, the

benefits of exclusion outweigh the costs. See Davis, 564 U.S. at 229–31 (quoting

Herring, 555 U.S. at 144). But when the police reasonably act with a good-faith

belief that their conduct is lawful, or when their conduct involves mere negligence,


                                          10
         USCA11 Case: 20-10974       Date Filed: 08/18/2021   Page: 11 of 12



the deterrent value of suppression is diminished. See Davis, 564 U.S. at 229–31;

United States v. Leon, 468 U.S. 897, 907–08 (1984).

      Critically, “exclusion is not warranted when police act ‘in objectively

reasonable reliance’ on a subsequently invalidated search warrant—in other words,

when they act in ‘good faith.’” See United States v. Taylor, 935 F.3d 1279, 1289

(11th Cir. 2019) (quoting Leon, 468 U.S. at 922). “So long as an officer could

reasonably have thought that the warrant was valid, the specific nature of the

warrant’s invalidity is immaterial.” Id. at 1290 (applying the good faith exception

to a search based on a void warrant). Thus, “‘our good-faith inquiry is confined to

the objectively ascertainable question whether a reasonably well trained officer

would have known that the search was illegal’ in light of ‘all of the circumstances.’”

Herring, 555 U.S. at 145 (quoting Leon, 468 at 922 n.23).

      Brito argues that Task Force Officer Angel and Special Agent Ledgerwood

were grossly negligent in obtaining and executing the tracker warrant, barring

application of the good faith exception. We disagree.

      As to Task Force Officer Angel, his incorrect statements in the warrant

application—that the Jeep was being used “within Coweta County” to commit

crimes and “is or will be located in Coweta County, Georgia”—were the result of a

misunderstanding.    Task Force Officer Angel believed that Brito’s Jeep was

connected to one of Special Agent Ledgerwood’s ongoing investigations in Coweta


                                         11
          USCA11 Case: 20-10974       Date Filed: 08/18/2021     Page: 12 of 12



County.     Although he was wrong, this miscommunication doesn’t mandate

suppression. See id. (“[N]egligent police miscommunications in the course of

acquiring a warrant do not provide a basis to rescind a warrant and render a search

or arrest invalid.”).

       As to Special Agent Ledgerwood, it was not grossly negligent to rely on the

superior court judge’s warrant that authorized the installation of the tracker “at any

public place.” The warrant also allowed the agents to track the Jeep “in any county

within the State of Georgia.” This language reasonably permitted the installation

and use of the tracker anywhere in Georgia, regardless of whether the Jeep had ever

been in Coweta County. If the superior court judge made an honest mistake about

the scope of his authority, we cannot say that Special Agent Ledgerwood making the

same honest mistake was objectively unreasonable.

                                   CONCLUSION

       In sum, we conclude that Brito failed to establish that the tracker warrant

violated his Fourth Amendment rights. We also conclude that because any mistakes

made in obtaining and executing the tracker warrant were, at most, only negligent,

the district court didn’t err in applying the good faith exception. It therefore correctly

denied Brito’s motion to suppress.

       AFFIRMED.




                                           12